Title: To James Madison from Louis-André Pichon, 9 July 1804
From: Pichon, Louis-André
To: Madison, James



Washington 9th. july 1804.
Mr. Pichon presents Mr Madison his respects and begs him to receive his apologies that he leaves Washington City to go perhaps as far as Phila. without taking leave of Mr. Madison. The resolution of going so far is sudden. Mrs Pichon’s State of mind requires it. Mr. Madison may continue to adress any communications he may have for Mr P. at his house at Washington. Mr & Mrs. Pichon expect that they will be able to go and pay a friendly visit to Mr & Mrs. Madison in Virginia.
